UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-QSB (MARK ONE) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIESEXCHANGE ACT OF 1 SEPTEMBER 30, 2007 [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1 TO COMMISSION FILE NUMBER: 002-95836-NY CHINA INDUSTRIAL WASTE MANAGEMENT, INC. (EXACT NAME OF SMALL BUSINESS ISSUER AS SPECIFIED IN ITS CHARTER) NEVADA 13-3250816 (STATE OR OTHER JURISDICTION OFINCORPORATION OR ORGANIZATION) (I.R.S. EMPLOYER IDENTIFICATION NO.) c/o Dalian Dongtai Industrial Waste Treatment Co., Ltd No. 1 Huaihe West Road E-T-D-Zone, Dalian, China 116600 (ADDRESS OF PRINCIPAL EXECUTIVE OFFICES)(ZIP CODE) ISSUER 'S TELEPHONE NUMBER, INCLUDING AREA CODE: 011-86-411-9770-3333 Darren Ofsink, Esq. Guzov Ofsink, LLC 600 Madison Avenue, 14th Floor New York, New York 10022 Agent Contact Information Agent’s Telephone number: 212-371-8008 Indicateby check markwhether theRegistrant(1) has filed all reports required to be filed by Section 13 or 15(d) of theSecuritiesExchangeAct of 1934duringthepreceding12 months(or for suchshorterperiodthat the Registrant was required to file such reports),and (2) has been subject to such filing requirements for the past 90 days. Yes |X| No |_|. Indicateby check markwhethertheregistrantis a shellcompany(as defined in Rule 12b-2 of the Exchange Act). Yes |_| No |X|. The number of shares of Common Stock of the Registrant, par value $.001 per Share, outstanding at September 30, 2007 was 13,220,843. Transitional Small Business Disclosure Format (Check one): Yes |_|No |X|. CHINA INDUSTRIAL WASTE MANAGEMENT, INC. INDEX TO SEPTEMBER 30, 2-QSB Page Part I - Financial Information 3 Item 1 - Financial Statements 3 Consolidated Balance Sheets as of September 30, 2007 and December 31, 2006(unaudited) 3 ConsolidatedStatements ofOperations and Comprehensive Incomefor the three and nine months ended September 30, 2007 and September 30, 2006 (unaudited) 4 Consolidated Statements of Cash Flows for the nine months ended September 30, 2007 and September 30, 2006 (unaudited) 5 Notes to the Consolidated Financial Statements (unaudited) 6 Item 2 - Management's Discussion and Analysis or Plan ofOperation 19 Item 3 - Controls and Procedures 26 Part II - Other Information 26 Item 1 - Legal Proceedings 26 Item 2 - Unregistered Sales of Equity Securities and Use of Proceeds 27 Item 3 - Defaults Upon Senior Securities 27 Item 4 - Submission of Matters to a Vote of Security Holders 27 Item 5 - Other Information 27 Item 6 - Exhibits 27 Signature Page 28 2 PART I. FINANCIAL INFORMATION Item 1. Financial Statements CHINA INDUSTRIAL WASTE MANAGEMENT, INC. CONSOLIDATED BALANCE SHEETS (In U.S. dollars) September 30, December 31, 2007 (Unaudited) Unaudited and Restated ASSETS Current assets Cash and cash equivalents $ 1,298,346 $ 6,478,978 Trade accounts receivable, net 391,729 151,144 Other receivables 510,248 140,320 Inventory 1,252,965 602,944 Advances to suppliers - 374,046 Deferred expense 39,812 20,490 Tax receivable 26,861 - Total current assets 3,519,961 7,767,922 Investment 2,609,576 - Property, plant & equipment 4,573,683 4,215,545 Less: Accumulated depreciation Net property, plant and equipment 2,671,623 2,710,416 Construction in progress 5,766,892 554,609 Land usage right, net of accumulated amortization 1,557,165 1,524,319 Related party Receivable 374,128 372,662 Total assets $ 16,499,345 $ 12,929,928 LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities Accounts payable $ 482,509 $ 92,255 Tax payable - 6,372 Deferred Sales 607,249 455,548 Accrued expenses 345,532 16,580 Accrued employees benefits - - Other payable 177,073 284,044 Total current liabilities 1,612,363 854,799 Related party payable - 471,269 Asset retirement obligation liability 418,458 381,873 Other long-term liabilities 404,218 - Total liabilities 2,435,039 1,707,941 Minority interest in subsidiary 2,049,166 1,786,322 Stockholders' equity Preferred stock: par value $.001; 5,000,000 shares authorized; none issued and outstanding - - Series A preferred stock $.001 par value; authorized shares 5,000,000, issued and outstanding 64,000 Common stock: par value $.001; 95,000,000 shares authorized; 13,220,843 shares issued and outstanding 13,221 13,221 Additional paid-in capital 1,964,634 1,952,634 Other comprehensive income 767,182 379,727 Dividend paid Retained earnings 9,270,103 7,090,083 Total stockholders' equity 12,015,140 9,435,665 $ 16,499,345 $ 12,929,928 See notes to Consolidated Financial Statements. 3 CHINA INDUSTRIAL WASTE MANAGEMENT, INC. CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE INCOME (In U.S. dollars) (Unaudited) Three months Ended September 30, Nine Months Ended September 30, 2007 2006 2007 2006 Restated Restated Operating revenue $ 2,324,583 1,367,553 $ 6,471,818 $ 4,404,643 Costs of revenue (including depreciation) 755,659 476,352 2,119,104 1,454,957 Gross profit 1,568,924 891,201 4,352,714 2,949,686 Operating expenses Selling expenses 306,492 158,303 788,516 388,383 General and administrative expenses 404,766 397,882 1,201,773 941,246 Total operating expenses 711,258 556,185 1,990,289 1,329,629 Income from operations 857,666 335,016 2,362,425 1,620,057 Other income (expense) Other income(expense) Interest income 11,770 - 23,659 - Other income 13,568 58,466 15,054 115,855 Other expense Total other income (expense) 22,269 56,001 35,591 111,939 Net income from continuing operations before minority interest and income tax 879,935 391,017 2,398,016 1,731,996 Income tax (benefit) - Income from continuing operations 879,935 391,017 2,398,016 1,731,996 Discontinued operation Loss from operations of discontinued component Gain on disposal of discontinued component 1,196 - 1,196 - Income tax benefit - Loss on discontinued operations Net income before minority interest 874,714 385,961 2,392,795 1,726,940 Minority interest 61,598 32,171 212,775 165,135 Net income $ 813,116 $ 353,790 $ 2,180,020 $ 1,561,805 Foreign currency translation adjustment 163,314 387,455 74,504 Comprehensive income $ 976,430 $ 327,099 $ 2,567,475 $ 1,636,309 Basic weighted average shares outstanding 13,220,843 13,111,681 13,220,843 13,109,314 Diluted weighted average shares outstanding 13,220,843 13,111,681 13,220,843 13,109,314 Basic and diluted net earnings per share $0.06 $0.03 $0.16 $0.12 See notes to Consolidated Financial Statements. 4 CHINA INDUSTRIAL WASTE MANAGEMENT, INC. CONSOLIDATED STATEMENTS OF CASH FLOWS (In U.S. dollars) (Unaudited) Nine Months Ended September 30, 2007 2006 Restated Cash flows from operating activities: Net income $ 2,180,020 $ 1,561,805 Adjustments to reconcile net income to net cash provided by operating activities: Minority interest 212,775 165,135 Depreciation 330,581 229,803 Amortization 27,069 38,012 Bad debt allowance - - Stock issued for services 12,000 - Accretion expenses 21,016 18,801 Loss on disposal of investment 5,221 - Changes in operating assets and liabilities: Accounts receivable Inventory Other receivables 293,122 Advance to suppliers Prepaid expense Accounts payable & other payables 264,065 399,157 Accrued expense and deferred sales 452,817 Tax payable - Net cash provided by operating activities 2,256,435 2,326,822 Cash flows from investing activiies Investment in subsidiary Purchase of property and equipment Construction contracts Due from related party Due to related party (480,299) 465,310 Investment in subsidiary by minority holder - 732,473 Proceeds on sale of equity investments 33,934 - Net cash used in investing activities Cash flows from financing activities Subsidy received from government 396,246 - Net cash provided by financing activities 396,246 - Effect of exchange rate on cash 149,741 - Net increase in cash and cash equivalents 2,717,768 Cash and cash equivalents, beginning of period 6,478,978 2,944,179 Cash and cash equivalents, end of period $ 1,298,346 $ 5,661,947 Supplemental cash flow information: Cash paid during the year for: Interest $ - $ - Income taxes - - See notes to Consolidated Financial Statements. 5 CHINA INDUSTRIAL WASTE MANAGEMENT, INC. NOTES TO UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS SEPTEMBER 30, 2007 The accompanying unaudited consolidated financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America for interim financial information and with the instructions to Form 10-QSB and Item 310 of Regulation S-B. Accordingly, they do not include all of the information and footnotes required by accounting principles generally accepted in the United States of America for annual financial statements. In the opinion of management, all adjustments (consisting of normal recurring accruals) considered necessary for a fair presentation have been included. The accounts of the Company and all of its subsidiaries are included in the consolidated financial statements. All significant intercompany accounts and transactions have been eliminated in consolidation. The consolidated operating results for the nine months ended September 30, 2007 are not necessarily indicative of the results that may be expected for the year ending December 31, 2007. For further information, refer to the consolidated financial statements and footnotes thereto included in the Company's Form 10-KSB for the year ended December 31, 2006. 1. Nature of operations The unaudited consolidated financial statements are those of China Industrial Waste Management, Inc., a Nevada corporation incorporated on November 12, 2003 and formerly known as Goldtech Mining Corporation (the Company), its 100% owned subsidiary, DonTech Waste Services, a Delaware corporation incorporated in November 2005 (DonTech), and its indirect majority owned subsidiaries, Dalian Dongtai Industrial Waste Treatment Co. Ltd. (Dongtai), Dongtai Water Recycling Co. Ltd. (Dongtai Water) and Dalian Zhuorui Resource Recycling Co., Ltd. (Zhuorui). Dongtai was incorporated on January 9, 1991 in the Peoples Republic of China (PRC). As of September 30, 2007 Dongtai has three subsidiaries -Dongtai Water, Zhuorui and Dongtai Organic Waste Treatment Co. Ltd. (Dongtai Organic), each of which was formed under the laws of the PRC. Dongtai is located in the Economic and Technology Development Zone, Dalian, PRC. Dongtai is engaged in the collection, treatment, disposal and recycling of industrial waste in China. Dongtai recovers all types of industrial wastes which can be used as raw material to produce chemical and metallurgy products. Dongtai also provides incineration, burial, and water treatment services. Dongtai also provides service for environment protection, technology consultation, pollution treatment, and waste managing process design. Liaoyang Dongtai was incorporated on March 22, 2006. Dongtai has a 60% interest in this subsidiary. Liaoyang Dongtai is located in Liaoyang, PRC and is engaged in the business of the collection, treatment, disposal and recycling of industrial wastes. In July 14, 2007, Liaoyang Dongtai was dissolved and liquidated. 6 Dongtai Water was incorporated in July 2006 and Dongtai acquired 18% of the equity of such company in such month. On July 16, 2007 Dongtaiacquiredan additional 62% of the equity of Dongtai Water, which was accounted for as a reorganization of entities under common control.Dongtai Water is a Build-Operate-Transfer (BOT) project, designed to process polluted water generated by the city of Dalian. Zhuorui was incorporated in April 2006 and is engaged in plasma arc melting, separation and purification of waste catalysts, treatment of industrial wastes and comprehensive utilization of waste catalysts or similar material. In August 2007, Dongtai acquired 70% of the equity of Zhuorui from a related company, controlled by Mr. Dong Jinqing, CEO and CFO of the company, at the price of RMB 7 million, which was accounted for as a reorganization of entities under common control. On March 2, 2007, the Company purchased 49% of the equity of Dongtai Organic, a newly formed company which is also a BOT project, engaged in municipal sludge treatment in Dalian. Dongtai Organic will operate for the next 20 years. The investment in Dongtai Organic is accounted for using the equity method. 2. Basis of Presentation The accompanying consolidated financial statements include the accounts of China Industrial Waste Management, Inc., a Nevada corporation, its 100% owned subsidiary, DonTech Waste Services Inc., a Delaware corporation, its 90% indirectly owned subsidiary, Dalian Dongtai Industrial Waste Treatment Co., Ltd., a PRC company, its 80% indirectly owned subsidiary, Dongtai Water Recycling Co. Ltd., a PRC company and its 70% indirectly owned subsidiary, Dalian Zhuorui Resource Recycling Co., Ltd., a PRC company. All material inter-company accounts and transactions have been eliminated in the consolidation. The accompanying financial statements are prepared in accordance with accounting principles generally accepted in the United States of America (US GAAP). This basis differs from that used in the statutory accounts of the Company, which were prepared in accordance with the accounting principles and relevant financial regulations applicable to enterprises in the PRC. All necessary adjustments have been made to present the financial statements in accordance with US GAAP. 3. Summary of Significant Accounting Policies Economic and Political Risks The Company faces a number of risks and challenges as a result of having primary operations and markets in the PRC. Changing political climates in the PRC could have a significant effect on the Companys business. 7 Foreign currency translation As of September 30, 2007 and 2006, the accounts of the Company were maintained, and the consolidated financial statements were expressed in the Chinese Yuan Renminbi (RMB). Such consolidated financial statements were translated into U.S. dollars (USD) in accordance with Statement of Financial Accounting Standards (SFAS) No. 52, Foreign Currency Translation, with the RMB as the functional currency. According to the Statement, all assets and liabilities were translated at the exchange rate on the balance sheet date, stockholders equity was translated at the historical rates and the statement of operations items were translated at the weighted average exchange rate for the period. The resulting translation adjustments are reported under other comprehensive income in accordance with SFAS No. 130, Reporting Comprehensive Income. Use of estimates The preparation of financial statements in conformity with generally accepted accounting principles requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. Actual results could differ from those estimates. Cash and cash equivalents Cash and cash equivalents include cash on hand and cash on deposit, certificates of deposit and all highly liquid debt instruments with original maturities of three months or less. Accounts and other receivables Accounts and other receivables are recorded at net realizable value consisting of the carrying amount less an allowance for uncollectible accounts, as needed. Allowance for uncollectible accounts as of September 30, 2007 and December 31, 2006 is $21,364 and $20,550, respectively. The Company maintains reserves for potential credit losses on accounts receivable. Management reviews the composition of accounts receivable and analyzes historical bad debts, customer concentrations, customer credit worthiness, current economic trends and changes in customer payment patterns to evaluate the adequacy of these reserves. Terms of the sales vary from COD through a credit term of up to nine to twelve months. Reserves are recorded primarily on a specific identification basis. Advances to suppliers The Company makes advances to certain vendors for purchase of its material or equipment. The advances to suppliers are interest free and unsecured. Inventory Inventories are stated at the lower of cost, as determined on a first-in, first-out basis, or market. Management compares the cost of inventories with the market value, and allowance is made for writing down the inventories to their market value, if lower. 8 Property, equipment and construction in progress Property and equipment are stated at cost. Expenditures for maintenance and repairs are charged to earnings as incurred; additions, renewals and betterments are capitalized. When property and equipment are retired or otherwise disposed of, the related cost and accumulated depreciation are removed from the respective accounts, and any gain or loss is included in operations. Depreciation of property and equipment is provided using the straight-line method for substantially all assets with estimated lives as follows: Buildings 30 Years Machinery 10 Years Vehicles 8 Years Office equipment 5 Years Construction in progress consists of the design expenses, architect fee and cost of the equipment to treat waste. Landfills Cost Basis of Landfill Assets  We capitalize various costs that we incur to make a landfill ready to accept waste. These costs generally include expenditures for land,permitting, excavation, liner material and installation and other capital infrastructure costs. The cost basis of our landfill assets also includes estimates of future costs associated with landfill final capping, closure and post-closure activities in accordance with SFAS No. 143, Accounting for Asset Retirement Obligations (SFAS No. 143) and its Interpretations. Interest accretion on final capping, closure and post-closure liabilities is recorded using the effective interest method and is recorded as accretion expense, which is included our Consolidated Statements of Operations. Amortization of Landfill Assets  The amortizable basis of a landfill includes (i) amounts previously expended and capitalized; (ii) capitalized landfill final capping, closure and post-closure costs; (iii) projections of future purchase and development costs required to develop the landfill site to its remaining permitted and expansion capacity; and (iv) projected asset retirement costs related to landfill final capping, closure and post-closure activities. Amortization is recorded on a units-of-consumption basis, applying cost as a rate per ton. The rate per ton is calculated by dividing each component of the amortizable basis of a landfill by the number of tons needed to fill the corresponding assets airspace. 9 Liabilities for landfill and environmental remediation costs are presented in the table below: As of September 30, 2007 December31, 2006 Long-term $ Long-term investment Invested company Equity acquired Balance as of September 30, 2007 Balance as of December 31, 2006 Dongtai Organic 49% 2,609,576 0 Total 2,609,576 0 Long-term investments are recorded under the equity method. Dongtai Organic is constructing and will operate a sludge treatment and disposal facility in Dalian, PRC, of which the investment is recorded under the equity method. Asset impairments We monitor the carrying value of our long-lived assets for potential impairment and test the recoverability of such assets whenever events or changes in circumstances indicate that their carrying amounts may not be recoverable. Typical indicators that an asset may be impaired include:  A significant decrease in the market price of an asset or asset group;  A significant adverse change in the extent or manner in which an asset or asset group is being used or in its physical condition;  A significant adverse change in legal factors or in the business climate that could affect the value of an asset or asset group, including an adverse action or assessment by a regulator;  An accumulation of costs significantly in excess of the amount originally expected for the acquisition or construction of a long-lived asset;  Current period operating or cash flow losses combined with a history of operating or cash flow losses or a projection or forecast that demonstrates continuing losses associated with the use of a long-lived asset or asset group; or  A current expectation that, more likely than not, a long-lived asset or asset group will be sold or otherwise disposed of significantly before the end of its previously estimated useful life. 10 If any of these or other indicators occurs, the asset is reviewed to determine whether there has been an impairment. An impairment loss is recorded as the difference between the carrying amount and fair value of the asset. If significant events or changes in circumstances indicate that the carrying value of an asset or asset group may not be recoverable, we perform a test of recoverability by comparing the carrying value of the asset or asset group to its undiscounted expected future cash flows. If cash flows cannot be separately and independently identified for a single asset, we will determine whether an impairment has occurred for the group of assets for which we can identify the projected cash flow. If the carrying values are in excess of undiscounted expected future cash flows, we measure any impairment by comparing the fair value of the asset or asset group to its carrying value. Fair value is determined by either an internally developed discounted projected cash flow analysis of the asset or asset group or an actual third-party valuation. If the fair value of an asset or asset group is determined to be less than the carrying amount of the asset or asset group, an impairment in the amount of the difference is recorded in the period that the impairment indicator occurs. Intangible assets Intangible assets consist of Rights to use land and build a plant for fifty years. The intangible assets are amotized straight - line over fifty years. The Company also evaluates intangible assets for impairment, at least on an annual basis and whenever events or changes in circumstances indicate that the carrying value may not be recoverable from its estimated future cash flows. Recoverability of intangible assets, other long-lived assets and, goodwill is measured by comparing their net book value to the related projected undiscounted cash flows from these assets, considering a number of factors, including past operating results, budgets, economic projections, market trends and product development cycles. If the net book value of the asset exceeds the related undiscounted cash flows, the asset is considered impaired, and a second test is performed to measure the amount of impairment loss. Net intangible assets on September 30, 2007 were $1,557,165. Such assets consist entirely of a right to use land of $1,730,782, less accumulated amortization of $173,617. Discontinued operations Due to a lack of progress of Liaoyang Dongtai in developing a local market for its services, the Board of Directors of the company decided to dissolve and liquidate Liaoyang Dongtai in July 2007. Before termination, Liaoyang Dongtais major asset was cash, in the amount of RMB 399,989. Since Liaoyang Dongtai never generated any revenue, there was no tax incurred, and the expenses from its operations were accounted for as sundry expenses. Dongtai recovered RMB 260,000 (USD $33,934) from the disposal of the investment in Liaoyang Dongtai. Dongtais book value in the investment was RMB 300,000 (USD $39,155). Therefore, Dongtai incurred a total loss from the disposal of RMB 40,000 (USD $5,221). 11 Minority interest Minority interest represents the minority owners 10% equity interest in Dongtai, 20% equity interest in Dongtai Water and 30% equity interest in Zhuorui. Fair value of financial instruments Statements of Financial Accounting Standards No. 107, Disclosures About Fair Value of Financial Instruments, requires that the Company disclose estimated fair values of financial instruments. The carrying amounts reported in the statements of financial position for current assets and current liabilities qualifying as financial instruments are a reasonable estimate of fair value. Revenue recognition The Companys revenue recognition policies are in compliance with Staff Accounting Bulletin (SAB) 104. Our revenues are generated from the fees we charge for waste collection, transfer, disposal and recycling services and the sale of recycled commodities. The fees charged for our services are generally defined in our service agreements and vary based on contract specific terms such as frequency of service, weight, volume and the general market factors influencing industrys rates. We generally recognize revenue as services are performed or products are delivered. Deferred sales consist of contracts for which the fees have been collected but revenue has not yet been recognized in accordance with the revenue recognition policy. As of September 30, 2007 and December 31, 2006deferred sales amounted to $607,249 and $455,548, respectively. Advertising costs The Company expenses the cost of advertising as incurred or, as appropriate, the first time the advertising takes place. Advertising costs for the nine months ended September 30, 2007 and 2006 were immaterial. Stock-based compensation In December 2004, the FASB issued SFAS No.123(R) which prescribes accounting and reporting standards for all stock based compensation plans, including employee stock options, restricted stock, employee stock purchase plans and stock appreciation rights. SFAS No. 123(R) requires compensation expense to be recorded using the fair value method. 12 Income taxes The Company utilizes SFAS No. 109, Accounting for Income Taxes which requires the recognition of deferred tax assets and liabilities for the expected future tax consequences of events that have been included in the financial statements or tax returns. Under this method, deferred income taxes are recognized for the tax consequences in future years of differences between the tax bases of assets and liabilities and their financial reporting amounts at each period end based on enacted tax laws and statutory tax rates, applicable to the periods in which the differences are expected to affect taxable income. Valuation allowances are established, when necessary, to reduce deferred tax assets to the amount expected to be realized. Local PRC income tax The Company is subject to the PRC Enterprise Income Tax at a rate of 30% on its net income. According to a PRC ruling, any joint venture with foreign investment will get special tax exempt treatment for the first two years. Statement of cash flows In accordance with Statement of Financial Accounting Standards No. 95, Statement of Cash Flows, cash flows from the Companys operations are calculated based upon the local currencies. As a result, amounts related to assets and liabilities reported on the statement of cash flows will not necessarily agree with changes in the corresponding balances on the balance sheet. Basic and diluted net earnings per share Earnings per share is calculated in accordance with Statement of Financial Accounting Standards No. 128 (SFAS No. 128), Earnings Per Share. Basic earnings per share is based upon the weighted average number of common shares outstanding. Diluted earnings per share is based on the assumption that all dilutive convertible shares and stock options were converted or exercised. Dilution is computed by applying the treasury stock method. Under this method, options and warrants are assumed to be exercised at the beginning of the period (or at the time of issuance, if later), and as if funds obtained thereby were used to purchase common stock at the average market price during the period. Contingent liabilities We estimate the amount of potential exposure we may have with respect to claims, assessments and litigation in accordance with SFAS No. 5. We are party to pending or threatened legal proceedings covering a wide range of matters in various jurisdictions. It is not always possible to predict the outcome of litigation, as it is subject to many uncertainties. Additionally, it is not always possible for management to make a meaningful estimate of the potential loss or range of loss associated with such litigation. 13 4. New accounting pronouncement SFASNo.157 Fair Value Measurements In September 2006, the FASB issued SFASNo.157, Fair Value Measurements , (SFASNo.157), which defines fair value, establishes a framework for measuring fair value, and expands disclosures about fair value measurements. SFASNo.157 will be effective for the Company beginning January1, 2008. We are currently in the process of assessing the provisions of SFASNo.157 and determining how this framework for measuring fair value will affect our current accounting policies and procedures and our financial statements. 5. Restatements During the preparation of the financial statements for three and six months ended June 30, 2007, the Company received a comment letter from the Office of the Chief Accountant of the Division of Corporation Finance of Securities and Exchange Commission regarding certain disclosures in the Companys previously filed periodic reports. The Company determined that its asset retirement obligations (ARO) had not been properly accounted for and also that itssubsidiary, Liaoyang Dongtai, had not been consolidated while preparing the Companys consolidated financial statements in accordance with GAAP contained in such reports. During the preparation of the financial statements for three and nine months ended September 30, 2007, the Company became the majority shareholder of Dongtai Water and Zhuorui through additional acquisition of equity of both companies. The acquisitions are considered to be reorganizations of entities under common control according to GAAP. Therefore, as the acquiring entity, the Company has restated its December 31, 2006 balance sheet as though the acquisition had occurred as of January 1, 2006. The Company has therefore restated its consolidated balance sheet as of December 31, 2006, its consolidated statements of income for the three and nine months ended September 30, 2006 and its consolidated statement of cash flows for the nine months ended September 30, 2006. The effects of the restatements are shown in the following tables. 14 Balance Sheet Original Restated December 31, Current assets Cash and cash equivalents $ $ Trade accounts receivable Other receivables Inventory Advances to suppliers Deferred expense Total current assets Investment - Property, plant & equipment Less: Accumulated depreciation ) ) Net property, plant and equipment Construction in progress Land usage right, net of accumulated amortization Related party Receivable Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities Accounts payable $ $ Tax payable Deferred Sales Accrued expenses Other payable Total current liabilities Long-term debt Related party payable - ARO liability - 381,873 Total liabilities Minority interest in subsidiary Stockholders' equity Common stock Additional paid-in capital Other comprehensive income Retained earnings Total stockholders' equity Total liabilities and stockholders' equity $ $ 15 As a result of the restatement of the consolidated balance sheet as of December 31, 2006, total assets as of December 31, 2006 increased from $11,619,865, as originally reported, to $12,929,928, an increase of $1,310,063. Stockholders' equity as of December 31, 2006 decreased from $9,782,253, as originally reported, to $9,435,665, a decrease of $346,588. Minority interest in subsidiary increased by $699,405, from $1,086,917 to $1,786,322. Due to the retroactive restatement of financial information concerning Dongtai Water and Zhuorui, the increase in total assets included a $765,053 increase in cash, a $104,321 increase in other receivables, a $322,717 decrease in investments, a $23,798 increase in net property and equipment, a $140,869 increase in related party receivable, and a $351,635 increase in construction in progress. In addition, total liabilities increased by $472,170, including an $812 increase in accrued expenses, a $63 increase in other payable, a $26 increase in tax payable and a $471,269 increase in related party payable. There was also an increase in minority interest of $703,300 and shareholders' equity decreased by $112,511. As a result of a change in the Company's policy for accounting for asset retirement obligations pertaining to the Company's landfill as well as the consolidation of Liaoyang Dongtai, the increase in total assets was a result of a $53,227 increase in cash, a $14,790 decrease in other receivables, a $362 increase in inventory, a $38,419 decrease in investments and a $246,724 increase in net property and equipment. The increase in total liabilities included a $358 increase in accrued expenses, a $102,845 increase in other payable and a $381,873 increase in asset retirement obligations. There was also a $3,895 decrease in minority interest, and shareholders' equity decreased by $234,077. The reasons for the changes in restatement stated above are set forth as follows: Income Statements Original Restated ForThree Months Ended September 30, Revenue $ $ Costs of revenue (including depreciation) Gross profit Operating expenses Selling expenses General and administrative expenses Total operating expenses Income from operations Other income (expense) Other income Other expense ) ) Total other income (expense) Net income before minority interest and income tax Income tax (benefit) - - Net income after income tax Minority interest Net income $ $ Foreign currency translation adjustment Comprehensive income $ $ Basic and diluted weighted average sharesoutstanding Basic and diluted net earnings per share $ $ 16 As a result of the restatement, net income for the three months ended September 30, 2006 decreased by $72,303 from $426,093, as originally reported, to $353,790. This is comprised of a $7,039 increase in cost of goods, a $87,791 increase in General and administrative expenses from retroactive restatement of Dongtai Water and Zhuorui and a $22,527 decrease in minority interest. Original Restated ForNine Months Ended September 30, 2006 2006 Revenue $ 4,404,643 $ 4,404,643 Costs of revenue (including depreciation) 1,429,711 1,454,957 Gross profit 2,974,932 2,949,686 Operating expenses Selling expenses 388,383 388,383 General and administrative expenses 858,558 946,349 Total operating expenses 1,246,941 1,334,732 Income from operations 1,727,991 1,614,954 Other income (expense) Other income 115,902 115,902 Other expense (3,916 ) (3,916 ) Total other income (expense) 111,986 111,986 Net income before minority interest and income tax 1,839,977 1,726,940 Income tax (benefit) - - Net income after income tax 1,839,977 1,726,940 Minority interest 189,483 165,135 Net income $ 1,650,494 $ 1,561,805 Foreign currency translation adjustment 75,741 74,504 Comprehensive income $ 1,726,235 $ 1,636,309 Basic and diluted weighted average sharesoutstanding 13,109,314 13,109,314 Basic and diluted net earnings per share $ 0.13 $ 0.12 As a result of the restatement, net income for the nine months ended September 30, 2006 decreased from $1,650,494, as originally reported, to $1,561,805, a decrease of $88,689. This is comprised of a $25,246 increase in cost of goods, a $87,791 increase in General and administrative expenses from retroactive restatement of Dongtai Water and Zhuorui and a $24,348 decrease in minority interest. 17 Statement of Cash Flows Original Restated ForNine months Ended September 30, Cash flows from operating activities: Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Minority interest Depreciation Amortization Accretion expenses - Changes in operating assets and liabilities: Accounts receivable ) ) Inventory ) ) Other receivables Advance to suppliers ) ) Prepaid expense ) Accounts payable & other payables Other payables Net cash provided by operating activities Cash flows from investing activities Investment in subsidiary by minority holder 0 Due from related party ) Due to related party 465,310 Purchase of property and equipment ) ) Construction contracts ) Net cash used in investing activities ) Cash flows from financing activities Net cash provided by financing activities - - Effect of exchange rate on cash - - Net increase in cash and cash equivalents Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ As a result of the restatement, net cash provided by operating activities for the nine months ended September 30, 2006 decreased by $79,403 from $2,406,225 as originally reported, to $2,326,822; and net cash used in investing activities changed by $1,218,338 from $827,392, as originally reported, to net cash provided by investing activities of $390,946. 18 Item 2. Managements Discussion and Analysis or Plan of Operation FORWARD-LOOKING INFORMATION - Management's Discussion and Analysis of Financial Condition and Results of Operations ("MD&A") includes forward-looking statements. All statements, other than statements of historical facts, included in this MD&A regarding the Company's financial position, business strategy and plans and objectives of management of the Company for future operations are forward-looking statements. These forward-looking statements rely on a number of assumptions concerning future events and are subject to a number of uncertainties and other factors, many of which are outside of the Company's control that could cause actual results to materially differ from such statements. While the Company believes that the assumptions concerning future events are reasonable, it cautions that there are inherent difficulties in predicting certain important factors, especially the timing and magnitude of technological advances; the prospects for future acquisitions; the possibility that a current customer could be acquired or otherwise be affected by a future event that would diminish their waste management requirements; the competition in the waste management industry and the impact of such competition on pricing, revenues and margins; uncertainties surrounding budget reductions or changes in funding priorities of existing government programs and the cost of attracting and retaining highly skilled personnel. 19 Overview Historically, the Company engaged in two lines of business: (a) the exploration and development of potential mining properties, and (b) the development, marketing and support of computer software products and services. In September 2004, the Company sold its computer business. Since September 2005, the Company has no longer been in the mining business due to its loss of all its contractual rights in certain mining properties in Spain. The Company, through its wholly-owned subsidiary, DonTech Waste Services Inc. (formerly, Dalian Acquisition Corp.), a Delaware corporation (DonTech), holds 90% of the capital stock of Dalian Dongtai Industrial Waste Treatment Co., Ltd., a corporation located in Dalian, the Peoples Republic of China, or PRC (Dongtai). As a result of the acquisition, the Company is now engaged in the waste management business, and Dongtai currently represents the primary operations and business of the Company. Dongtai was one of the first companies specializing in the centralized treatment of industrial waste in the PRC. Dongtai is engaged in the collection, treatment, disposal and recycle of all types of industrial wastes. It provides a wide range of waste treatment services to diversified customers. Dongtai uses industrial waste as a raw material to produce chemical and metallurgy products or incinerates, buries, or treats the waste. Dongtai also provides waste disposal solutions, waste transportation services, realty management services and environmental pollution remediation services to its clients. On March 22, 2006, Dongtai and two other shareholders formed a subsidiary, Liaoyang Dongtai Industrial Waste Treatment Co., Ltd. (Liaoyang Dongtai) in the PRC, in which Dongtai held a 60% ownership interest. Liaoyang Dongtai was also engaged in the collection, treatment, disposal and recycling of industrial waste. On July 14, 2007, Liaoyang Dongtai was dissolved and liquidated. However, Dongtai intends through other means to maintain its efforts to develop a local market for industrial waste treatment in and around Liaoyang city. Dongtai Water Recycling Co. Ltd (Dongtai Water) was incorporated in July 2006, when Dongtai had acquired 18% of the equity of such company. On July 16, 2007 Dongtaipurchasedan additional 62% of the equity of Dongtai Water.Dongtai Water is a Build-Operate-Transfer (BOT) project, designed to process polluted water generated by the city of Dalian. On March 2, 2007, the Company purchased 49% of the equity of Dongtai Organic Waste Treatment Co. Ltd. (Dongtai Organic), which is also a BOT project, engaged in municipal sludge treatment in Dalian. Dongtai Organic will operate for the next 20 years. We believe that BOT projects, like Dongtai Water and Dongtai Organic, can provide us with stable revenues and cash inflows. Furthermore, we believe that a well-operated BOT project would gain attention and social recognition from the local government and business community, which would, in turn, help expand our business in the Dalian metropolitan area. 20 Dalian Zhuorui Resource Recycling Co., Ltd. (Zhuorui) was incorporated in April 2006 and is engaged in plasma arc melting, separation and purification of waste catalysts, treatment of industrial wastes and comprehensive utilization of waste catalysts or similar material. In August, 2007, Dongtai acquired 70% of the equity of Zhuorui from a related company, controlled by Mr. Dong Jinqing, the CEO and CFO of the Company, at the price of RMB 7 million. We believe that the acquisition of Zhuorui will improve the Companys capacity as well as its profitability in treating waste catalyst. On March 31, 2006, the Company filed with the Securities and Exchange Commission a definitive information statement on Schedule 14C in which it notified stockholders of its intention to make the following changes: · to change the name of the Company to China Industrial Waste Management, Inc. and apply for a new trading symbol of CIWT.OB. · to authorize the Board of Directors to effect a one-for-one hundred (1:100) reverse stock split of the outstanding shares of Common Stock (the "Reverse Split"). · to approve the Company's 2006 Equity Incentive Plan. The name change and the reverse stock split became effective on May 12, 2006. RESULTS OF OPERATIONS The following discussion should be read in conjunction with the consolidated financial statements and notes appearing elsewhere in this quarterly report. Nine months and Three Months Ended September 30, 2007 Compared to the Nine months and Three Months Ended September 30, 2006 We generate revenue primarily from two sources, namely, fees charged to customers for waste collection, transfer, recycling and disposal services and that from the sale of recycled materials. We consider our collection and disposal operations and reclamation of reusable substances as our core business. Revenues. The Companys operating revenues for the three and nine months ended September 30, 2007 were $2,324,583 and $6,471,818, respectively, compared with $1,367,553 and $4,404,643 for the three and nine months ended September 30, 2006, respectively. 21 Three Months Ended Nine months Ended September 30, September 30, Service fees Sales of cupric sulfate Sales of other recycled commodities 2,033,383 Total 1,367,553 The increase in revenues inthe nine months ended September 30, 2007 compared to the same period in 2006 is $2,067,175, or 46.9%; the increase in revenues in the three months ended September 30, 2007 compared to the same period in 2006 is $957,030, or 70%. The increase in revenues inthe nine months ended September 30, 2007 compared to the same period in 2006 is primarily due to a 48.8% increase in sales of recycled products compared with the same period in 2006 and a 45% increase in service fees. The increase in sales of recycled products inthe nine months ended September 30, 2007 compared to the same period in 2006 included a 57.5% increase in sales of cupric sulfate as a result of both higher unit prices and greater volume and a 43.8% increase in sales of other recycled products. The increase in revenues from service fees was driven by an increase in the number of our customers for waste processing services and increased demand for our services from existing customers. The increase in revenues inthe three months ended September 30, 2007 compared to the same period in 2006 is primarily due to a 13.4% increase in sales of recycled products compared with the same period in 2006 and a 177.7% increase in service fees. The increase in revenues from service fees mainly result from increased demand for our services from existing customers. Cost of Revenues. The Companys cost of revenues for the three and nine months ended September 30, 2007 were $755,659 and $2,119,104, respectively, compared with $476,352 and $1,454,957 for the three and nine months ended September 30, 2006, respectively. Three Months Ended Nine months Ended September 30, September 30, Cost of service fees Cost of cupric sulfate Cost of other recycled commodities 225,570 Total 476,352 22 The cost of service fees increased by $664,147 or 45.6% for the nine months ended September 30, 2007 compared to the nine months ended September 30, 2006 and by $279,307 or 58.6% for the three months ended September 30, 2007 compared to the three months ended September 30, 2006 as the Company paid more in salaries to additional staff hired to accommodate the rapid expansion of our business. Likewise, the Company had to procure more vehicles to service increased demand which triggered an increase in depreciation, expenditures on reparations and other expenses relating to shipping. Meanwhile, the Company also leased more facilities to conduct its growing operations. The cost of reclaimed products (which includes cost of cupric sulfate and cost of other recycled commodities)for both the three and nine months ended September 30, 2007 increased by 32.5% and 42.1%, respectively, compared with the same periods in 2006. Such increase is attributable to a sharp increase in the price ofraw materials. Selling Expenses. Total selling expenses for the nine months ended September 30, 2007 increased by 103% over such expenses for the nine months ended September 30, 2006 and rose by 93.6% for the three months ended September 30, 2007 compared with the same period in 2006. The increases in selling expenses were principally attributable to increased sales relatedtaxaccrualsrelating to our increased revenue and also increased depreciation expense and freight charges due to the increase in our depreciable assets and the expansion of our business. General and Administrative Expenses. In comparison with the same periods in 2006, the general and administrative expenses for the three and nine months ended September 30, 2007 increased by 1.73% and 27.7%, respectively. As a result of an increase in salaries paid to our employees, payroll increased by 30% in the nine months ended September 30, 2007 compared with the nine months ended September 30, 2006. Depreciation increased by 41.7% in the nine months ended September 30, 2007 compared to same period in 2006 as a result of the increase in other fixed assets. The increase in general and administrative expenses for the three months ended September 30, 2007 compared to the three months ended September 30, 2006 was due to different periods when accruedbonuses for our employees were recorded; in 2007, the accrued bonuses were recorded in second quarter, while in 2006 the same item was recorded in third quarter. This situation resulted in a 47.7% decrease in employees bonuses in 2007 compared with the three months ended September 30, 2006. 23 The retroactive restatement of Dongtai Water and Zhuorui contributed to an increase of $87,791 and $172,578 in the general and administrative expenses for the three and nine months ended September 30, 2007, respectively. Cash Flow. Nine months ended September 30, 2007 Nine months ended September 30, 2006 Net cash provided by operating activities $ $ Net cash used in investing activities Cash flows from financing activities Net cash provided by operating activities Net cash provided by operating activities in the nine months ended September 30, 2007 decreased by $70,387 or 3% over the net cash provided by operating activities for the nine months ended September 30, 2006. The principal reasons for the decrease in 2007 were a $861,423 increase in accounts receivable and other receivables, a $420,076 decrease in inventory, and a $135,092 decrease in accounts payable and other payables which were partially offset by a $618,215 increase in net income in 2007, a $100,778 increase in depreciation and a $452,817 increase in accrued expense and deferred revenues. Net cash used in investing activities Net cash used in investing activities for the nine months ended September 30, 2007 increased by $8,374,000 in the nine months ended September 30, 2007 as compared to the same period in 2006. In 2007, as a result of Dongtai Water and Zhuorui's BOT construction activities and Dongtai's upgrades of existing facilities and the purchase of property and equipment, cash outflows increased by $4,547,571 in the nine months ended September 30, 2007 as compared to the nine months ended September 30, 2006. In 2007 the Company also invested in and formed Dalian Dongtai Organic Waste Treatment Co., Ltd. to pursue its long term plan. The balance due from related party increased, due to the retroactive restatement of Dongtai Water and Zhuorui, by $110,452, combined with a $945,609 decrease of due to related party balance, contributing to the decrease in cash outflow in the nine months as of September 30, 2007. 24 Net cash provided by financing activities Net cash provided by financing activities for the nine months ended September 30, 2007 increased by $396,246 in the nine months ended September 30, 2007 as compared to the same period in 2006. Dongtais controlled subsidiary, Zhuorui, received a subsidy in February 2007 from the State Environmental Protection Administration of China to support the construction of the facilities dealing with waste catalysts. The money will be kept in Zhuorui and need not be paid back. Critical Accounting Policies We have disclosed in Note 3 to our financial statements those accounting policies that we consider to be significant in determining our results of operations and our financial position which are incorporated by reference herein. The preparation of financial statements requires us to make estimates and judgments that affect the reported amounts of assets, liabilities, revenue and expenses. We evaluate our estimates, including those related to bad debts, inventories and warranty obligations, on an ongoing basis. We base our estimates on historical experience and on various assumptions that we believe to be reasonable under the circumstances. These estimates and assumptions affect the reported amounts of assets and liabilities at the date of the financial statements and the reported amounts of revenue and expenses during the periods presented. The actual results may differ from these estimates under different assumptions or conditions. The significant accounting policies which we believe are the most critical to aid in fully understanding and evaluating our reported financial results include the following: Revenue Recognition. Revenue is recognized when services are rendered to customers when a formal arrangement exists, the price is fixed or determinable, the delivery is completed, no other significant obligations of the Company exist and collectibility is reasonably assured. Payments received before all of the relevant criteria for revenue recognition are satisfied are recorded as deferred sales. Property, Plant and Equipment. Property and equipment are stated at cost. Expenditures for maintenance and repairs are charged to earnings as incurred; additions, renewals and betterments are capitalized. When property and equipment are required or otherwise disposed of, the related cost and accumulated depreciation are removed from the respective accounts, and any gain or loss is included in operations. Bad Debts.The Company maintains reserves for potential credit losses on accounts receivable. Management reviews the composition of accounts receivable and analyzes historical bad debts, customer concentrations, customer credit worthiness, current economic trends and changes in customer payment patterns to evaluate the adequacy of these reserves. Terms of the sales vary from COD through a credit term of up to nine to twelve months. Reserves are recorded primarily on a specific identification basis. 25 OFF-BALANCE SHEET ARRANGEMENTS Neither the Company nor any of its subsidiaries have engaged in any off-balance sheet transactions since its inception. Item 3. Controls and Procedures. At the conclusion of the period ended September 30, 2007, we carried out an evaluation, under the supervision and with the participation of our management, including our Chairman and Chief Executive Officer and Chief Financial Officer, of the effectiveness of the design and operation of our disclosure controls and procedures. Based upon that evaluation, the Chairman and Chief Executive Officer and Chief Financial Officer concluded that our disclosure controls and procedures were effective in alerting them in a timely manner to information relating to the Company required to be disclosed in this report. There have been no significant changes in our internal controls over financial reporting that occurred during our most recent fiscal quarter or any subsequent interim period that have materially affected, or are reasonably likely to materially affect our internal controls over financial reporting. PART II Item 1. Legal Proceedings. As reported in the Companys Current Report on Form 8-K filed on October 15, 2007: On March 6, 2006, a lawsuit was filed against the China Industrial Waste Management, Inc. (the Company) entitled Tolan S. Furusho v. Goldtech Mining Corp., Case No.: 06-A-518343-B, in the District Court, Clark County, Nevada. The plaintiff prayed for a judgment to declare him the sole director of the Company as of December 8, 2005, that his position as director was not, and could not be extinguished, and a ruling declaring that all actions taken by the Board of Directors of the Company without proper notice are voidable. On October 9, 2007, the Company entered into settlement agreement and general release of the claims wherein all claims of the plaintiff and the Company against each other have been settled and released for the payment of cash and shares of common stock of the Company to the plaintiff. The Company did not pay any of the consideration (including cash or common stock) payable to the plaintiff pursuant to the settlement agreement. Rather, a third party made the entire payment . 26 On August 9, 2006, the Company was served with a Summons and Complaint in an action filed in the Superior Court of Washington, Kings County, entitled Don Moroz and Glen Lochton Management Inc., v. Tolan Furusho, Columbia State Bank, Goldtech Mining Corporation, a Nevada corporation, Goldtech Mining Corporation, a Washington corporation, Tracy Kroeker, Ralph Jordan, Jack Laskin, Nancy Egan, Richard Smith, and Beverlee Claydon a/k/a Beverlee Kamerling . The plaintiffs in such action claimed to be victims of a failed "pump and dump" penny stock scheme. On October 9, 2007, the Company entered into settlement agreement and general release of all of the claims made in such action wherein the plaintiffs have been paid cash in consideration of the settlement and the dismissal of the case. The Company did not pay any of the settlement consideration. Rather, a third party made such cash payment to the plaintiffs. Except as set forth herein, in the three months ended September 30, 2007 there were no material developments in any of the matters disclosed in Item 3 of the Companys Annual Report on Form 10-KSB for the fiscal year ended December 31, 2006. Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. None. Item 3. Defaults Upon Senior Securities. None. Item 4. Submission of Matters to a Vote of Security Holders. None. Item 5. Other Information. None. Item 6. Exhibits (a) Exhibits 31.1 - Certification of Chief Executive Officer and Chief Financial Officer pursuant to Section 302 of the Sarbanes-Oxley Act of 2002. 32.1 - Certification of Chief Executive Officer and Chief Financial Officer pursuant to Section 906 of the Sarbanes-Oxley Act of 2002. 27 SIGNATURES Pursuant to the requirements of the Securities Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned there unto duly authorized. CHINA INDUSTRIAL WASTE MANAGEMENT, INC. Date: November 19, 2007 By: /s/ Dong Jinqing Dong Jinqing Chief Executive Officer 28
